Citation Nr: 1123386	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  08-34 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left shoulder peritendinitis.

2.  Entitlement to service connection for left shoulder peritendinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1953 to February 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  By that rating action, the RO denied service connection for a left shoulder disability (other than peritendinitis), to include as secondary to the service-connected left shoulder pectoral scar.  The RO also declined to reopen a previously denied claim for service connection for left shoulder peritendinitis.  The Veteran appealed the RO's April 2008 rating action to the Board.

In August 2009, the Board remanded the service connection and new and material evidence claims on appeal to the RO for additional development, to include, but not limited to, scheduling the Veteran for a VA orthopedic examination.  This examination was conducted in January 2010.  An addendum to this examination was provided in February 2010.  Copies of the examination report and addendum are contained in the claims file.  The case returned to the Board for appellate consideration.

In September 2010, the Board denied the service connection claim; thus, that issue is no longer before the Board.  The Board remanded the new and material evidence claim to the RO for additional development to satisfy VA's duty to notify.  An appropriate notice letter was sent to the Veteran in September 2010, and the case has returned to the Board for appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In a decision dated in January 1992, the RO denied the appellant's claim of service connection for left shoulder peritendinitis.  He was properly notified and did not perfect an appeal, and that decision became final.

2.  Evidence received since the January 1992 decision is neither cumulative nor redundant of the evidence of record and relates to an unestablished fact necessary to substantiate the claim of service connection for left shoulder peritendinitis.

3.  Left shoulder peritendinitis was not incurred in or aggravated by military service, including by a service-connected left shoulder pectoral scar.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim for service connection for left shoulder peritendinitis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for service connection for left shoulder peritendinitis disease have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receiving a complete or substantially complete application, VA must notify the claimant of any information and evidence not of record that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a).

Specific to requests to reopen, a claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this regard, in pre and post-adjudication letters dated in January 2008 and September, October and November 2009, the RO specifically notified the Veteran of the substance of the VCAA including the types of evidence necessary to establish a claim for service connection and the division of responsibility between the Veteran and VA for obtaining that evidence. Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), these letters essentially satisfied the requirements of the VCAA by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  Concerning the new and material evidence claim, a September 2010 letter informed the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection in accordance with Kent.

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Pelegrini II, the Court also held that VCAA notice should be given before an initial agency of original jurisdiction (AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  As the claim on appeal was readjudicated in a March 2011 Supplemental Statement of the Case (SSOC), the timing deficiency with regard to the September, October and November 2009 and September 2010 letters was cured.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In addition, the Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The Veteran was informed of the Dingess elements in the above-cited September and October 2009 and September 2010 letters.  Id.

Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

Regarding VA's duty to assist the Veteran with his claim discussed in the decision below, aside from a February 1955 service discharge examination report, the Veteran's service treatment records (STRS), are not contained in the claims file because they were destroyed by a 1973 fire at a national records depository.  When a Veteran's records are alleged to have been destroyed, or are missing, VA has an obligation to search for alternative records that might support the Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, VA met that obligation by making multiple attempts to secure the appellant's service records from a variety of sources, including from the appellant himself.  Accordingly, the Board finds that VA exhausted all efforts to obtain the requested service personnel and treatment records.

Post-service VA and private treatment and examination records, as well as statements of the Veteran and his representative have been obtained and associated the claims file.

In addition, in January 2010, and pursuant to the Board's August 2009 remand directives, VA examined the Veteran to determine where there was any relationship between any currently diagnosed left shoulder disability and his service-connected left shoulder pectoral scar. (See August 2009 Board remand, page (pg.) 4). In February 2010, the VA examiner provided an addendum to the January 2010 examination report.  Copies of the January and February 2010 VA examination report and addendum have been associated with the claims file.  See Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.").  The report of examination is thorough and consistent with the Veteran's available treatment records.  Accordingly, it may be considered in deciding his claim.

The Board is satisfied that there was substantial compliance with its August 2009 and June 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In sum, the Board finds that there is no further assistance that would be reasonably likely to substantiate the claim.

II.  New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a January 1992 rating decision the RO determined that service connection was not warranted for left shoulder peritendinitis.  It was noted, in essence, that the evidence did not show that his left shoulder peritendinitis was incurred in, caused by, or aggravated his active duty service.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

The evidence received since the January 1992 rating decision includes private treatment records, an opinion from a private doctor, the report of VA examinations, and additional statements from the Veteran.  In particular, the letters from private doctor gave an indication that there might be a connection between his claimed left shoulder disorder and his military service.  This evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim, as it provides evidence of a possible connection between his present left shoulder peritendinitis and his military service, and for the purposes of determining if new and material evidence has been received, the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the claim for service connection for left shoulder tendinitis must be reopened and re-adjudicated on the merits.


III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309 (1993).  The Board notes, in this regard, that 38 C.F.R. § 3.310 was revised, effective October 2006.  Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b) (2010).  This requirement was not contained in prior versions of the regulation.  See 38 C.F.R. § 3.310 (2006).

As will be discussed in the analysis below, the preponderance of the evidence of record is against a finding of a causal relationship between the service-connected left shoulder pectoral scar and the currently diagnosed left shoulder peritendinitis.  As such, no action is required to establish the "baseline level of severity" of said disability, and the newly enacted provisions of 38 C.F.R. § 3.310(b) are not directly relevant to this claim.  Accordingly, the Veteran will not be prejudiced by Board action on this issue at the present time, notwithstanding that he has not been notified of the new provisions of 38 C.F.R. § 3.310(b) to date.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran contends that he has left shoulder peritendinitis that is secondary to the service-connected left shoulder pectoral scar.  Specifically, he maintains that his left shoulder peritendinitis is a result of in-service pectoralis surgery.

Aside from a February 1955 service separation examination report, the remainder of the STRS are not of record because they were destroyed by a 1973 fire at a national records depository.  The Veteran's upper extremities were evaluated as "normal" at service separation in February 1955.  A well-healed scar on the left breast was noted.  The examining clinician indicated that the Veteran had undergone an operation on the left breast in 1954.  It was noted that the Veteran had complaints of pain but no underlying clinical pathology.

The Veteran does not allege, and the records do not show, that his left shoulder peritendinitis is directly related to military service, or that arthritis of the left shoulder was manifested to a compensable degree within a year of service discharge.

Post-service clinical records show that the Veteran has been diagnosed with left shoulder peritendinitis.  (See January 2010 VA orthopedic examination report). Thus, the crux of the Veteran's service connection claim hinges on whether there is evidence showing that the Veteran's currently diagnosed left shoulder peritendinitis was either caused, or aggravated by, the surgery he underwent in service, or by the service-connected left shoulder pectoral scar.  There are conflicting private and VA opinions regarding the question of the etiological relationship between the Veteran's left shoulder peritendinitis and the service-connected left shoulder pectoral scar.

Evidence in support of the claim includes the Veteran's statements, as well as reports dated in March and May 2008, prepared by J. E. B., M. D. and I. L. G., M. D., FACC, reflecting that the Veteran had limitation of range of motion in the left shoulder that was due to his left pectoralis surgery in service.

In contrast, in January and February 2010 opinions, a VA examiner opined, after a review of the claims file, to include the above-cited March and May 2008 private reports, as well as a physical evaluation of the left shoulder, that there was "no likely relationship" between the diagnosed left shoulder peritendinitis and the service-connected left shoulder pectoral scar.  There was also no evidence that the above-diagnosed left shoulder disability had been aggravated by the service-connected left shoulder pectoral scar.  (See January and February 2010 VA orthopedic examination report and addendum, respectively).  In reaching this conclusion, the VA examiner opined that had the Veteran cut or torn his rotator cuff during the in-service 1954 pectoral injury/surgery, then his upper extremities would not have been evaluated as "normal" at service separation in February 1955.  The examiner explained that the pectoral region that was operated on in service was different from the rotator cuff (the area currently affected) and that there was no direct relationship between the area of the surgery and the supraspinatous muscle or tendon.  The VA examiner also pointed to the Veteran's own conflicting statements regarding the onset of his left shoulder problems.  For example, the VA examiner stated that in an un-dated letter written in Spanish, the Veteran indicated that he began to have problems with his left side in 1986.  This statement, according to the VA examiner, was in contrast to those made during the January 2010 examination.  At that time the Veteran stated that he had not had any problems with left shoulder strength and pain until 1991, over thirty years after service discharge.  He stated that he woke up one morning with pain and decreased strength in his left shoulder.  The VA examiner also found supportive of the conclusion that the Veteran's current left shoulder peritendinitis was not likely related to his service the fact that the Veteran had worked as a police officer without any left shoulder problems for over three decades after service discharge in 1955.  Overall, the VA examiner determined that there was no direct relationship with the area of the in-service surgery to the left pectoral region and the supraspinatous muscle or tendon (rotator cuff).  Thus, it was not anatomically feasible to have cut the left rotator cuff during the in-service left pectoralis surgery, as alleged by the Veteran.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

After a review of the evidence as a whole, the Board finds the January and February 2010 VA opinion and addendum against the claim to be more probative than Veteran's statements and the March and May 2008 private reports that support the claim.

In this case, there is no indication that the Veteran has had any medical training.  As such, his statements are considered lay evidence.  He is competent to testify as to experiencing pain in his left shoulder, as that symptom is readily identifiable through casual observation.  While the Board recognizes that while the Veteran is competent to testify that he has experienced left shoulder pain for many years, he is not competent to relate that pain to the surgery he underwent in service or to the resulting service-connected scar, including by way of aggravation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  The Veteran is not competent to provide the medical nexus, and a probative opinion relating the current left shoulder peritendinitis to his surgery and/or scar is not of record.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).  Here, the Veteran's statements have been contradictory.  For example, as noted above, in an un-dated letter, the Veteran indicated that he began to have problems with his left side in 1986.  This statement contradicts statements the Veteran made to a VA examiner in January 2010.  At that time, the Veteran stated that he had not had any problems with left shoulder strength and pain until 1991, over thirty years after service discharge.  He stated that he woke up one morning with pain and decreased strength in his left shoulder.  Consequently, as the Veteran's statements regarding his left shoulder have been contradictory, the Board finds the Veteran's statements to not be credible and outweighed by the other evidence of record.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Also see Spencer v. West, 13 Vet. App. 376 (2000); Sarmiento v. Brown, 7 Vet. App. 80 (1994), overruled on other grounds by D'Amico v. West, 209 F 3d 1322 (Fed. Cir. 2000).

Turning to the March and May 2008 private reports, the Board finds that there is no evidence that the private physicians' findings were based upon a review of the claims file, to include the February 1955 service separation examination report, reflecting that the Veteran's upper extremities were evaluated as "normal."  Thus, it appears that the private physicians based their opinions solely upon the Veteran's statements regarding the history of his injury.  In contrast to the private opinions, the January 2010 VA examiner based his opinion on the fact that the Veteran's upper extremities were evaluated as "normal" at service discharge in February 1955, as well as the Veteran's conflicting statements as to the exact onset of his left shoulder pain and decreased range of motion and the fact that he had worked as a police officer for over three decades without any left shoulder problems after service discharge.  Because a review of the claims file would have included review of the report of examination upon separation from service demonstrating a normal left shoulder, the review of the claims file in this case is significant.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion may not be discounted solely because the examiner did not review the claims file).

Accordingly, service connection for left shoulder peritendinitis is not warranted on a secondary basis, as the VA medical opinions outweigh the other evidence of record.

Neither is service connection for left shoulder peritendinitis warranted on a direct basis.  Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, as outlined above, the preponderance of the evidence is against a finding establishing a medical nexus between military service and the Veteran's left shoulder peritendinitis.  Thus, service connection on a direct basis is not warranted. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  As noted above, the VA examiner determined that had the Veteran's left shoulder disability been present at the time of his separation from service, his left upper extremity would not have been evaluated as normal at service separation.

In sum, the evidence does not support a finding that the Veteran's left shoulder peritendinitis is related to his service, or to any aspect thereof, including his service-connected left pectoral scar.  As the preponderance of the evidence is against the Veteran's claim for service connection, the "benefit of the doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for left shoulder peritendinitis; to this extent, the appeal is granted.

Service connection for left shoulder peritendinitis is denied.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


